UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 01-1205



LADERRICK    L.   ALSTON,    a/k/a   Michael   Mike
Alston,

                                                 Plaintiff - Appellant,

            versus


TOWN OF WINNSBORO; JAMES JIMMY BURROUGHS, in
his individual capacity,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-00-662-0-17)


Submitted:    May 17, 2001                       Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


LaDerrick L. Alston, Appellant Pro Se. Daniel Roy Settana, Jr.,
MCKAY, MCKAY & SETTANA, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     LaDerrick L. Alston appeals the district court’s order and

judgment granting summary judgment to the Town of Winnsboro and

James    Jimmy    Burroughs   and   dismissing   Alston’s   civil    rights

complaint.       We have reviewed the record and find no reversible

error.   As for Alston’s claim that Burroughs did not have probable

cause to arrest him and did not seek to have the charges dismissed

after it was revealed that Alston was innocent, we find that

Burroughs was entitled to qualified immunity.        See Porterfield v.

Lott, 156 F.3d 563 (4th Cir. 1998).        We further find that Alston

did not establish a claim against the Town of Winnsboro.            See Doe

v. Broderick, 225 F.3d 440, 455-56 (4th Cir. 2000).         Accordingly,

we affirm.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2